DETAILED ACTION
	Claims 1-10 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 9, and 10 are rejected under 35 U.S.C. 103(a)(1) as being anticipated by Kim et al. (US 2018/0366794).
	Regarding claim 1, Kim teaches a batter module comprising a lower case, a plurality of cells stacked and received in the lower case, and a heat conducting plate 302, wherein the lower case is provided with an engaging groove, the heat conducting plate is provided with an inserted portion and fitted into the engaging groove (par. 32-33, fig. 6, 7).
	


    PNG
    media_image1.png
    417
    548
    media_image1.png
    Greyscale

[AltContent: textbox (Side Plates)][AltContent: arrow][AltContent: textbox (Inserted Portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Groove)][AltContent: textbox (Lower case)]
    PNG
    media_image2.png
    349
    354
    media_image2.png
    Greyscale



	Regarding claim 10, Kim teaches an upper cover, where the upper cover and lower case define a cavity to receive the cells (par. 32-33, fig. 6, 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied above, further in view of Zheng et al. (US 2018/0294467).
	Regarding claim 2, Kim does not teach that the lower case is made of an insulating material.  However, Zheng teaches that it is suitable for a battery case to be made out of an insulating material (par. 50).  Therefore, it would have been obvious to one of ordinary skill in the art make the battery case of Kim insulating because Zhang teaches that such a material suitable for that purpose.
3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied above, further in view of Oury et al. (US 2012/0045682).
	Regarding claim 3, Kim does not teach that the cooling frame 302 (conducting plate) is metal.  However, Oury et al. teaches that metal is a suitable material for a cooling frame (par. 18).  Therefore, it would have been obvious to one of ordinary skill in the art to make the cooling frame of Kim out of metal because Oury teaches that metal is a suitable material for that purpose.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB B MARKS/Primary Examiner, Art Unit 1729